I concur with the majority's decision in this matter. R.C. 1925.10
historically never gave small claims court judges discretion in determining whether a case should be transferred to the court's regular docket if the requirements of the statute were complied with. It was only a January 1, 1997 amendment to the statute that allowed for this discretion. It is the statutory amendment that violates the constitution. Our ruling today simply restores the procedures that were used in small claims proceedings prior to January 1, 1997.